Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.



Exhibit 10.1



 

CLINICAL CHEMISTRY ANALYZER AGREEMENT

 

 

THIS CLINICAL CHEMISTRY ANALYZER AGREEMENT (this "Agreement") is entered into as
of January 30, 2007 (the "Effective Date") by and between FUJIFILM Corporation.,
a Japanese corporation having its principal place of business at 26-30,
Nishiazabu 2-chome, Minato-ku, Tokyo 106-8620 Japan ("Fuji") and Heska
Corporation, a Delaware corporation, having its principal place of business at
3760 Rocky Mountain Avenue, Loveland, CO 80538, USA ("Heska").

 

W I T N E S S E T H:

 

WHEREAS, Fuji is a manufacturer of diagnostic health care equipment and desires
to obtain a distributor of Products (as hereinafter defined) in the veterinary
market (the "Field" as hereinafter defined) in the Territory (as hereinafter
defined);

 

WHEREAS, Heska is a distributor of various products in the Field in the
Territory;

 

WHEREAS, in accordance with the terms and conditions hereof, Fuji is willing to
appoint Heska as its exclusive distributor of Products in the Territory, and
Heska is willing to accept such appointment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and upon the terms and subject to the conditions set forth
below, Heska and Fuji hereby agree as follows:

 

ARTICLE 1 -- DEFINITIONS

 

The following words and phrases, when used herein with initial capital letters,
shall have the meanings set forth or referenced below:

 

1.1"Affiliate" shall mean, with respect to each Party (as hereinafter defined),
any legal entity that is, directly or indirectly, controlling, controlled by or
under common control with such Party. For purposes of this definition, a Party
shall be deemed to control another entity if it owns or controls, directly or
indirectly, more than fifty percent (50%) of the voting equity of the other
entity, or directly or indirectly possesses the power to direct, or cause the
direction of, the management and policies of such other entity by any means
whatsoever.

 

1.2"Analyzer" shall mean a non-handheld device, capable of performing chemical
and electrolyte analyses of biological fluids, as described in Exhibit 1.13 and
having the Specifications set forth in Exhibit 4.1.

   

1.3"Calendar Quarter" shall mean a period of three (3) consecutive calendar
months commencing on January 1, April 1, July 1 or October 1 during the Term.

 

1

 



1.4"Calendar Year" shall mean each consecutive twelve (12) month period prior to
the termination of this Agreement, commencing on January 1 and ending on
December 31 of each such Calendar Year.

 

1.5"Competing Product" shall mean a non-handheld device, capable of performing
chemical and electrolyte analyses of biological fluids.

 

1.6"Confidential Information" shall mean this Agreement and any and all
technical data, information, materials and other know-how, including trade
secrets, presently owned by or developed by, on behalf of, either Party and/or
its Affiliates during the Term (as hereinafter defined) which relates to a
Product, its development, manufacture, promotion, marketing, distribution, sale
or use and any and all financial data and information relating to the business
of either of the Parties and/or of their Affiliates, which a Party and/or its
Affiliates discloses to the other Party and/or its Affiliates in writing and
identifies as being confidential, or if disclosed orally, visually or through
some other media, is identified as confidential at the time of disclosure and is
summarized in writing within thirty (30) days of such disclosure and identified
as confidential, except any portion thereof which:

 

(a)is known to the receiving Party and/or its Affiliates at the time of the
disclosure, as evidenced by its written records;

 

(b)is disclosed to the receiving Party and/or its Affiliates by a Third Party
having a right to make such disclosure;

 

(c)becomes patented, published or otherwise part of the public domain through no
fault of the receiving Party and/or its Affiliates; or

 

(d)is independently developed by or for the receiving Party and/or its
Affiliates without use of Confidential Information disclosed hereunder, as
evidenced by its written records.

 

1.7"End User" shall mean a natural person, corporation, partnership, trust,
joint venture, government authority or other legal entity or organization in the
Territory, other than Heska or Fuji and/or their respective Affiliates, that
purchases Products under this Agreement for use or consumption in the Field by
itself or its Affiliates.

 

1.8"Extension Term" shall mean each additional renewal of the term of this
Agreement, if any, following the Initial Term or another Extension Term, as set
forth in Section 9.1.

 

1.9"Field" shall mean the veterinary market.

 

1.10"Initial Term" shall mean the time beginning on the Effective Date and
ending on December 31st of the Calendar Year in which the fifth (5th) annual
anniversary of the Launch Date occurs, as set forth in Section 9.1.

 

2

 

 

1.11"Launch Date" shall mean the date on which Heska begins Sale of Products.

 

1.12"Party" shall mean Fuji or Heska and "Parties" shall mean Fuji and Heska.

 

1.13"Products" shall mean the Analyzers developed under Section 2.1 hereunder,
consumables (e.g., slides), spare parts and associated products manufactured by
or for Fuji, including those listed on Exhibit 1.13 subject to amendment
pursuant to Section 2.4.

 

1.14"Purchase Price" shall mean the price, less any discounts, for Products
purchased by Heska and its Affiliates from Fuji and its Affiliates hereunder, as
set forth on Exhibit 1.13.

 

1.15"Sale", "Sell" or "Sold" shall mean to sell, hire, let, rent, lease, license
or otherwise dispose of Product, either directly or indirectly through
Subdistributors, to a Third Party or Affiliate, provided such Affiliate is an
end user of Products for commercial purposes for monetary or other valuable
consideration. "Sale", "Sell" or "Sold" shall not include a transaction where
samples of Product are supplied without charge in connection with clinical or
other experimental trials.

 

1.16"Specifications" shall mean the features, functionality and characteristics
of the Products, as set forth in Section 4.1.

 

1.17"SpotChem Products" shall mean SPOTCHEM™ EZ Dry Chemistry analyzers and
related products, including but not limited to consumables and spare parts.

 

1.18"Subdistributor" shall mean a natural person, corporation, partnership,
trust, joint venture, government authority or other legal entity or organization
in the Territory, other than Heska or Fuji and/or their respective Affiliates,
which purchases Products from Heska for the purpose of resale to End Users for
use in the Field.

 

1.19"Technical Documentation" shall mean all documents prepared by Fuji in the
ordinary course of business that describe the Products in terms of their
intended use and Product claims. Such documents may take the form of user
instructions, system manuals, product updates or technical bulletins, but are
not limited to such forms.

 

1.20"Term" shall have the meaning set forth in Section 9.1.

 

1.21"Territory" shall mean United States of American and Canada.

 

1.22"Third Party" shall mean a natural person, corporation, partnership, trust,
joint venture, governmental authority or other legal entity or organization
other than the Parties and/or their Affiliates.

 

ARTICLE 2 – DEVELOPMENT

 

 



3

 

 

2.1Development Plan. Fuji and Heska agree to work together to develop the
Analyzer and its consumables that meet the Specifications. The development of
such Analyzer and consumables will be conducted in accordance with an
agreed-upon development plan (the "Development Plan"). Each Party will
contribute the resources, such as technical information and personnel and
expense, as outlined in the Development Plan.

 

 

2.2Intellectual Property Rights. All rights and title to inventions and/or
discoveries, patentable or otherwise, developed under this Agreement
("Inventions") solely by Fuji shall belong to Fuji. All rights and title to
Inventions developed solely by Heska shall belong to Heska. All rights and title
to Inventions developed jointly by Fuji and Heska shall belong jointly to Fuji
and Heska. The patent laws of the United States relating to inventorship shall
determine ownership rights with respect to patentable inventions. Each Party
shall notify the other Party promptly in writing of each Invention.

 

2.3Right of First Negotiation with respect to Inventions. Within thirty (30)
days after written notice of an Invention pursuant to Section 2.2:

 

(a)Fuji shall give Heska a written notice offering to enter into negotiations to
license, on an exclusive basis, Fuji's rights to Heska with respect to any
patent rights,technology, manufacturing, distribution or other rights in and to
such Invention in the Field and in the Territory (the "Veterinary Rights"). If,
within thirty (30) days of receipt of such notice, Heska notifies Fuji that it
is interested in licensing the Veterinary Rights, Heska and Fuji shall enter
into good faith negotiations with respect thereto and Fuji will not enter into
any agreement or arrangement with any Third Party with respect to the Veterinary
Rights unless Heska and Fuji fail to execute a letter of intent or binding
agreement within ninety (90) days after Fuji's receipt of Heska's notice of
interest. If the Parties do not execute a letter of intent or agreement within
such ninety (90) day period, Fuji shall be free to offer the Veterinary Rights
to Third Parties; provided however, that until twelve (12) months after the
ninety-day period has expired without the letter of intent being executed with
Heska, Fuji shall not offer or enter into any agreement or other arrangement
with respect to the Veterinary Rights with a Third Party on terms more favorable
to such Third Party than those offered in writing to Heska by Fuji; and

 

(b)Heska shall give Fuji a written notice offering to enter into negotiations to
license, on an exclusive basis, Heska's rights to Fuji with respect to any
patent rights,technology, manufacturing, distribution or other rights in and to
such Invention outside the Field (the "Non-Veterinary Rights"). If, within
thirty (30) days of receipt of such notice, Fuji notifies Heska that it is
interested in licensing the Non-Veterinary Rights, Fuji and Heska shall enter
into good faith negotiations with respect thereto and Heska will not enter into
any agreement or arrangement with any Third Party with respect to the
Non-Veterinary Rights unless Fuji and Heska fail to execute a letter of intent
or binding agreement within ninety (90) days after Heska's receipt of Fuji's
notice of interest. If the Parties do not execute a letter of intent or
agreement within such

 

4

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

ninety (90) day period, Heska shall be free to offer the Non-Veterinary Rights
to Third Parties; provided however, that until twelve (12) months after the
ninety-day period has expired without the letter of intent being executed with
Fuji, Heska shall not offer or enter into any agreement or other arrangement
with respect to the Non-Veterinary Rights with a Third Party on terms more
favorable to such Third Party than those offered in writing to Fuji by Heska.

 

2.4Improved Products. Any and all improvements in and to the Products shall,
automatically upon their commercial availability, become Products under this
Agreement.

 

ARTICLE 3 -- APPOINTMENT TO MARKET AND DISTRIBUTE; REQUIREMENTS

 

3.1              Exclusive Appointment; Requirements. As of the Effective Date,
Fuji hereby appoints Heska and its Affiliates for the Term as Fuji's exclusive
distributor of Products in the Field in the Territory, and Heska accepts such
appointment; provided, however, if Heska fails to purchase at least [***] per
Calendar Year in any calendar Year during the Term of this Agreement (unless
Heska's failure to purchase such Analyzers is the result of Fuji's failure to
delivery Product by the delivery date set forth in the applicable Purchase
Order), the exclusive distributorship granted in this Section 3.1 shall change
to a non-exclusive distributorship upon written notice to Heska within thirty
(30) days after expiration of such Calendar Year. Subject to Section 4.6, Fuji
shall manufacture and sell to Heska, and, subject to Section 3.2, Heska shall
purchase from Fuji, all of Heska's and its Affiliates' requirements for
marketing, promoting, Selling and distributing Products in the Territory for use
in the Field. Except as set fort in Section 3.2, the exclusive distributorship
granted in this Section 3.1 is on the condition that Heska or its Affiliates
does not purchase from any third Party any Competing Product for marketing,
promoting, Selling and distributing for use in the field in the territory, as
long as Fuji or its Affiliates is capable of supplying the Products to Heska. As
exclusive distributor in the Field in the Territory, Heska shall have the sole
and exclusive right to market, promote, Sell and distribute Products in the
Territory for use in the Field, which right shall operate to exclude all others,
including Fuji, its Affiliates and all Third Parties. In furtherance of this
exclusive grant to Heska and its Affiliates, Fuji hereby agrees to use its
commercially reasonable efforts to ensure that any Products Sold outside the
Field are not directly Sold by Fuji or indirectly Sold by Fuji's distributors or
customers to End Users in the Territory, to the extent permitted under
applicable competition laws.

 

3.2              Exception to Requirements Obligations. Notwithstanding Heska's
and its Affiliates' obligations not to purchase Competing Products from any
Third Party pursuant to Section 3.1, Heska is specifically permitted to continue
to purchase SpotChem Products and to Sell and distribute SpotChem Products (i)
to Affiliates and Third Parties prior to the Launch Date, and (ii) to Heska's
and Affiliates' customer base in existence as of the Launch Date; provided that
Heska shall not purchase any new SPOTCHEM™ EZ Dry Chemistry analyzers at any
time following the Launch Date.

 

3.3              Right of First Refusal. With the exceptions of the countries
specifically set forth on Exhibit 3.3, in the event that Fuji desires to appoint
a distributor of the Products in the Field in

 

5

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

any country or region outside the Territory, Fuji shall first offer in writing
to Heska the opportunity to accept such appointment, subject to the terms and
conditions of this Agreement. Heska shall have thirty (30) days to accept or
reject such offer in writing in its sole discretion. In the event of acceptance
by Heska, Fuji and Heska shall amend this Agreement to modify the Territory to
include such country or region.

 

3.4              Selling Price. Heska, in its sole discretion, shall determine
the final sales price of Products Sold by Heska to Affiliates and Third Parties
in the Field in the Territory, and no other term or provision in this Agreement
shall be interpreted or deemed to provide Fuji with any right to determine the
final sales price of Products Sold by Heska hereunder.

 

3.5              Appointment of Subdistributors. Heska shall have the right to
appoint Subdistributors for the Sale of the Products in the Field in the
Territory. Heska agrees that, if it enters into an agreement or arrangement with
any Subdistributor to allow such Subdistributor to offer for Sale, Sell, have
Sold, use, have used, market, have marketed, distribute, have distributed,
import and have imported Products in the Field in any country or region of the
Territory, Heska shall contractually restrict such Subdistributor's activities
to sales of Products in the Field for use in the Field by contractually
restricting the Subdistributor from reselling Products to Third Parties outside
the Field outside the Territory to the extent permitted under applicable
competition laws.

 

3.6              Right of First Negotiation with respect to New Products. Within
thirty (30) days after written notice of any new product of Fuji capable of
performing chemical and/or electrolyte analyses of biological fluids (a "New
Product"), Fuji shall give Heska a written notice offering to enter into
negotiations to purchase Heska's and its Affiliates' requirements for marketing,
promoting, Selling and distributing such New Product in the Territory for use in
the Field (the "New Product Right"). If, within thirty (30) days of receipt of
such notice, Heska notifies Fuji that it is interested in exercising such New
Product Right, Heska and Fuji shall enter into good faith negotiations with
respect thereto and Fuji will not enter into any agreement or arrangement with
any Third Party with respect to the New Product Right for use in the Field in
the Territory unless Heska and Fuji fail to execute a letter of intent or
binding agreement within ninety (90) days after Fuji's receipt of Heska's notice
of interest. If the Parties do not execute a letter of intent or agreement
within such ninety (90) day period, Fuji shall be free to offer the New Product
Right to Third Parties for use in the Field in the Territory.

 

 

ARTICLE 4 – SPECIFICATIONS, MANUFACTURE, SUPPLY AND DELIVERY OF PRODUCTS

 

4.1              Specifications. Fuji and Heska shall finalize and mutually
agree upon the Specifications for the Products in writing no later than June 30,
2007. In the event that either party proposes to modify the Specifications of
any Products to be supplied to Heska, both parties agree to review and discuss
such proposals in good faith; provided, however, any change to the
Specifications will only be made upon the prior written consent of both Heska
and Fuji. Except with Heska's prior written consent, all consumable Product that
have an expiration date shall have dating of not less than (i) [***] from the
date of manufacture by Fuji and (ii) [***] from the date of receipt by Heska.

 

6

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

4.2              Packaging and Labeling. Fuji shall supply all packaging and
labeling required for Products. All Product packaging and labeling shall be as
set forth in the Specifications. All labeling and packaging shall designate Fuji
as the "manufacturer" and Heska as the "distributor" of the Products and shall
include both Parties' logos and additional branding of both Parties as shall be
set forth in the Specifications. Heska shall reimburse Fuji for any additional
costs incurred in manufacturing Products as a result of changes to packaging
and/or labeling requested by Heska in writing after the Launch Date. To the
extent any of the packaging and/or labeling to be used as contemplated hereby
includes any Heska trademarks and/or artwork, Fuji shall not acquire any right
or interest therein except for the purpose of manufacturing and packaging
Products for Heska pursuant hereto. Fuji shall be responsible for assuring that
all Product packaging materials and labels comply with applicable laws.

 

4.3              Manufacture, Sale and Purchase of Products. During the Term,
Fuji shall manufacture or have manufactured, release, sell and deliver to Heska
those units of Products as are ordered by Heska and accepted by Fuji hereunder
and in accordance with the Specifications for each of the Products. Each party
shall comply with all applicable rules and regulations applicable to the
manufacture or sale of the Products in the Territory in the Field, including as
applicable, those rules and regulations of the FDA, and in accordance with all
other applicable laws and regulations of countries in which Heska sells
Products.

 

4.4              Rolling Forecasts. Prior to the end of each Calendar Quarter,
beginning at the end of the first Calendar Quarter in 2007, Heska shall provide
Fuji with a non-binding forecast of its requirements of the Products for the
following four (4) Calendar Quarters.

 

4.5              Product Orders. Heska shall order Products on purchase orders
which shall specify the quantities of each Product ordered, delivery dates, the
identity of Products ordered, Product price, and delivery and shipping
instructions including carrier selected. All purchase orders shall provide Fuji
with no less than [***] notice to the specified delivery date after Fuji's
receipt of the purchase order. All orders will be governed by the terms of this
Agreement. To the extent that any purchase order, confirmation of acceptance or
other document contains terms in conflict with, or in addition to, the terms of
this Agreement, such conflicting or additional terms shall not be binding on the
Parties unless agreed upon in advance in writing by the Parties.

 

4.6              Acceptance of Purchase Orders. Purchase orders in compliance
with the requirements of this Agreement shall be deemed accepted upon receipt by
Fuji and shall be acknowledged as such by Fuji within five (5) days of receipt;
provided, however, that if Heska's purchase order of a Calendar Quarter exceeds
one-hundred and ten percent (110%) of the forecasts provided by Heska to Fuji
pursuant to Section 4.4, Fuji shall only make commercially reasonable efforts to
accept and deliver the exceeding portion of the purchase order, but having no
obligations to do so.

 

4.7              Purchase Prices. Purchase Prices for the Products are listed on
Exhibit 1.13. The Purchase Price set forth in Exhibit 1.13 shall be fixed for
the Term.

 

7

 

 

4.8        Taxes. The Purchase Prices do not include insurance, freight,
customs, duties, taxes, any foreign, federal, state or local taxes that may be
applicable to Products including, without limitation, sales, excise,
value-added, withholding, and other taxes other than taxes based upon Fuji's net
income and other similar charges. When Fuji has the legal obligation to collect
such taxes, the appropriate amount shall be added to Heska's invoice and paid by
Heska unless Heska provides Fuji with a valid tax exemption certificate
authorized by the appropriate taxing authority.

  

4.9              Delivery of Product; Determination of Method of Transportation.
Products shall be delivered FCA (Incoterms 2000) Fuji's warehouse at Yokohama,
Japan. The method of transportation of the Products, shipping destination and
the carrier selected shall be as specified by Heska in its purchase orders.
Notwithstanding the foregoing, regarding the consumable Products, Heska agrees
and acknowledges that Fuji has an allowance of +5% of the quantity of delivered
Products than ordered quantity in the firm purchase order. In addition to the
requirements set forth in Section 4.1, all consumable Products which has the
term of validity (i.e., expiration date) shall be delivered by Fuji within four
(4) months from the date of manufacturing such consumable Products.

 

4.10          Payments Due. All payments due and payable hereunder shall be made
by check or wire transfer within sixty (60) days from Heska's receipt of the
Products. The invoiced amount shall be paid by Heska to Fuji by: (a) wire
transfer to the bank listed on Exhibit 4.10 or otherwise specified by Fuji, or
(b) certified bankers check.

 

4.11          Currency Basis. All prices including Product Prices for Products
and payments therefor shall be in U.S. dollars ("US$").

 

4.12          Acceptance of Product. Heska shall not be obligated to accept any
Product that does not conform to the Specifications. Heska shall inspect all
Products upon delivery in a commercially reasonable manner. Failure by Heska to
give notice of defective or damaged Product within the time periods specified in
Section 4.13 shall be deemed a waiver of Fuji's obligations with respect to
repair, replacement or refund as set forth below.

 

4.13          Defective and Improper Delivery; Product Returns. If Heska or a
Subdistributor or End User claims that: (a) any Product is defective; (b)
incorrect Product was shipped; or (c) there was a shortage in the shipment, and
notice in writing of such defective Product, incorrect shipment or shortage is
provided to Fuji within thirty (30) days of receipt of the shipment, then, upon
receipt of such notice, Fuji shall either replace any defective or incorrectly
shipped Product, make up any shortfall or refund any Purchase Price paid by
Heska, at Heska's option. If any Product is claimed by Heska, a Subdistributor
or End User to be defective and Fuji is notified in writing of such defect in
writing within fifteen (15) days of discovery of such defect, then Fuji shall
either repair, replace or provide a refund for any such defective Product at
Heska's discretion. Upon request by Fuji, Heska shall deliver to Fuji, at Fuji's
cost, any returned Product with regard to which the credit is claimed. In
addition, Fuji shall reimburse Heska for reasonable freight expenses directly
related to delivering said Product to Fuji.

 

 

8

 

ARTICLE 5. MARKETING OF PRODUCTS

 

5.1              Marketing. Heska shall, at its own expense, use commercially
reasonable efforts to market and promote the Products in the Territory.

 

5.2              Catalogs, Bulletins. At Heska's written request, Fuji shall
provide Heska with reasonable quantities or electronic files of brochures,
instructional material, advertising literature and other relevant Technical
Documentation regarding the Products, at no charge to Heska. Such documents
shall be in the English language, and may be in other languages to the extent
already available. Heska, at its own cost, may provide a translation of the
documents into the local language.

 

5.3Training. Fuji shall provide the training to Heska as set forth in Exhibit
5.3.

 

5.4              Technical Support. Heska agrees to be responsible as the first
point of contact for technical support with the End User. The term "Technical
Support" shall mean, without limitation, problem resolution, explanation of
functionality and collection of incident reports. Fuji will provide technical
service support to Heska, its Subdistributors and End Users as requested by
Heska.

 

5.5              Warranty Services. Heska shall provide a technical liaison and
assistance to End Users for warranty service of the Products. In addition, upon
mutual written agreement of Heska and Fuji, Heska shall perform certain warranty
repairs during the term of the warranty, which shall be billed to and paid by
Fuji at mutually agreed upon labor rates. In order to provide such warranty
repairs, Fuji shall provide appropriate service manuals, updated service
bulletins and parts in advance and in an adequate amount to effect such repairs.

 

 

ARTICLE 6. INTELLECTUAL PROPERTY RIGHTS

 

6.1              Use of Trademarks and Tradenames. Heska shall not use the
trademark "Fuji" and any other trademarks, service marks or tradenames used by
Fuji to identify the Products (the "Marks") regarding selling, distributing,
marketing or promoting the Products, without Fuji's prior written consent, such
consent not be unreasonably withheld or delayed. Upon Fuji's prior written
consent with respect to each new substantive configuration of the marks that
Heska proposes to use, Heska may use the Marks solely for the purpose of
identifying Fuji as the manufacturer of the products, Heska's distribution of
Products, and related performance under this Agreement. For the avoidance of
doubt, once Fuji approves a particular use of the Marks, Heska shall be
permitted to continue to use such configuration of the Marks without the need to
obtain additional consent from Fuji; provided that each further use is similar
to the prior approved use. Any substantive changes to the configuration,
however, will require Fuji's further prior written consent. Further, Fuji agrees
to approve or reject any proposed new configuration of the Marks within ten (10)
business days. The Marks and the goodwill associated therewith are and shall
remain the exclusive property of Fuji. Heska shall not: (a) use the Marks as
part of any composite mark including any elements not approved in advance in
writing by Fuji; (b) challenge the validity or enforceability of the Marks
(unless such restriction is illegal); (c)

 

 

 

 

9

 

acquire any proprietary rights in the Marks by reason of any activities under
this Agreement or otherwise; or (d) use any Marks or Fuji's corporate name or
trade name as a part of its corporate name or trade name, nor shall it make any
representations or use any names which may or are likely to cause the public to
mistake or confuse Heska for or with Fuji. All uses of the marks by Heska and
any additional goodwill created thereby shall inure to the exclusive benefit of
Fuji. Fuji, at all times during the Term on reasonable notice, shall have the
right to inspect the materials and services on or in connection with which the
Marks are use in order to assure Fuji that its quality standards relating to the
products and Heska's servicing and other Mark-pertinent provisions of this
Agreement are being observed. If at any time Fuji shall reasonably object to any
use to which the Marks are put, heska shall promptly cease any such use.

 

 

ARTICLE 7. REPRESENTATIONS AND WARRANTIES; RECALLS

 

7.1              Product Warranty to End Users. Heska shall pass through to End
Users Fuji's standard written limited warranty for all Products as set forth in
Section 7.2. Heska shall not alter or expand such warranty; provided, however,
that nothing in this Agreement limits Heska's ability to provide its own
warranty on any of the Products to its End Users (an "Extended Warranty") so
long as Heska is responsible for satisfying any obligations under such Extended
Warranty that exceed Fuji's written limited warranty.

 

7.2              Warranty. Fuji shall extend to Heska and to Heska's
Subdistributors or End Users standard product warranties, as set forth in
Exhibit 7.2; provided, however, that any modification to any such Product
warranties shall require the prior written consent of Heska. Further, Fuji
warrants to Heska that at the time of delivery by Fuji, all Products sold
hereunder: (i) shall have been produced in accordance with the Specifications;
(ii) shall be free from any defect in materials or workmanship; (iii) shall have
been manufactured in accordance with any applicable Current Good Manufacturing
Practices and applicable laws and regulations; (iv) shall be free from any
security interests or other lien or encumbrance; (v) shall have a shelf life
consistent with the requirements of this Agreement and the dating set forth
thereon, if any; and (vi) do not infringe any copyright, patent, trade secret,
trademark, or other proprietary right of any Third Party in the Territory.

 

7.3              Disclaimer of Warranties. EXCEPT FOR THE LIMITED WARRANTIES
PROVIDED IN SECTIONS 7.1 AND 7.2, FUJI MAKES NO OTHER REPRESENTATIONS OR
WARRANTIES OF ANY KIND, AND THE WARRANTIES OF FUJI ARE IN LIEU OF ALL OTHER
WARRANTIES, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE. EXCEPT FOR THE WARRANTY PROVIDED FOR IN
SECTIONS 7.1 AND 7.2, FUJI MAKES NO WARRANTY OF ANY KIND TO END USERS OF HESKA
HEREUNDER.

 

7.4              Recall or Advisory Actions. If either Party proposes to recall
a Product or issue an advisory letter regarding reliability of or defects in a
Product, then such Party shall first notify the other in writing in a timely
manner prior to making such recall or issuing such advisory letter. Each Party
shall endeavor to reach an agreement with the other regarding the manner, text
and timing of any publicity to be given such matters in time to comply with any
applicable regulatory

 

 


10

 

requirements, but such Agreement shall not be a precondition to any action that
a Party deems necessary to protect users of a Product or to comply with any
applicable governmental orders. In the event Fuji should request Heska to recall
a Product, Heska shall take all appropriate actions to recall such Product. Fuji
shall bear the expenses of any recall requested by it or resulting from
defective manufacture or packaging by Fuji. Heska shall bear the expenses of any
recall resulting from improper storage, handling or delivery by Heska. In cases
where the recall is unrelated to any fault of either Party, the expense of the
recall shall be borne by the Parties equally.

 

ARTICLE 8. INDEMNIFICATION; LIMITATION OF LIABILTY; CONFIDENTIALITY

 

8.1              Indemnification by Fuji. Fuji shall indemnify, defend and hold
Heska harmless against all claims, losses, damages, liabilities and expenses,
including reasonable attorney's fees and disbursements, incurred by Heska
arising with respect to, out of or in connection with any claim that (i) the
Products infringe any copyright, patent, trade secret, trademark, or other
proprietary right of any Third Party or (ii) the Products cause bodily injury
(including death), or physical damage to tangible property; provided that Fuji
is notified promptly in writing of the claim by Heska promptly after Heska's
notice thereof and Heska provides reasonable assistance in the settlement or
defense of such claim, at Fuji's expense; provided, that Product is not altered
by Heska except as specifically directed by Fuji. If a Product is held to
constitute an infringement and its use as contemplated by this Agreement is
enjoined or threatened to be enjoined, Fuji shall at its option and expense:
(a) procure for Heska the right to continue to Sell and distribute the Products;
or (b) replace or modify the Products with a version that is non-infringing. The
provision of Section 8.1 above shall not apply to the extent that the
infringement or damage exists as a result of: (i) any combination of the product
with other product(s), (ii) any use of the Product other than its normal or
intended use, (iii) any modification of the Products made by a party other than
Fuji, (iv) any design or specification of the product requested by Heska, or (v)
Heska's breach of this Agreement, or any negligent act or omission of Heska, its
employees, agents, distributors or dealers.

 

8.2              Limitation of Liability. EXCEPT FOR CLAIMS MADE PURSUANT TO
SECTION 8.1, UNDER NO CIRCUMSTANCES SHALL A PARTY BE RESPONSIBLE TO THE OTHER
PARTY FOR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF
OR IN CONNECTION WITH THE SALE, DELIVERY, NONDELIVERY, SERVICING, USE,
MAINTENANCE, SUPPORT, CONDITION OR POSSESSION OF PRODUCTS. THIS SECTION DOES NOT
LIMIT FUJI'S LIABILITY FOR BODILY INJURY (INCLUDING DEATH), OR PHYSICAL DAMAGE
TO TANGIBLE PROPERTY CAUSED BY FUJI OR THE PRODUCTS.

 

8.3              Confidentiality. Neither Party shall use for any purpose, other
than as contemplated by this Agreement, or divulge to any Third Party, any
Confidential Information provided to such Party by the other Party, except as
may be required by law or judicial order.

 

8.4              Public Announcements. Neither Party shall make any public
announcement concerning this Agreement, nor make any public statement which
includes the name of the other Party or any of its Affiliates, or otherwise use
the name of the other Party or any of its Affiliates in any

 

 


11

 

public statement or document, except as may be required by law, including the
requirements of the SEC, or judicial order, without the written consent of the
other Party, which written consent shall not be withheld unreasonably; provided,
that the party required by law to disclose shall use reasonable efforts to
provide the other party notice in writing of any proposed disclosure under this
Section and an opportunity to object to the disclosure or seek confidential
treatment thereof.

 

 

ARTICLE 9. TERM AND TERMINATION

 

9.1              Effective Date and Term. On the condition that Fuji's Third
Party patent searches have been completed as satisfactorily to Fuji by May 31,
2007, this Agreement shall commence as of the Effective Date and expire on
December 31st of the Calendar Year in which the fifth (5th) annual anniversary
of the Launch Date occurs (the "Initial Term"), unless sooner terminated as
expressly provided in this Article 9. Following the Initial Term, this Agreement
will renew automatically for additional one (1) year terms (each, an "Extension
Term"), unless (i) either Party provides not less than ninety (90) days written
notice to the other Party prior to the commencement of any Extension Term, of
its intention not to renew; provided, however, if Heska has maintained
exclusivity during then current Calendar Year by meeting the minimum commitments
set forth in Section 3.1, the Fuji shall not have the right to elect to not
renew this Agreement for the following Calendar Year or (ii) this Agreement is
sooner terminated as expressly provided in this Article 9 or (iii) Heska fails
to meet the minimum commitments set forth in Section 3.1 and Fuji elects not to
renew this Agreement pursuant to Section 9.1(i). The Initial Term and all
Extension Terms are referred to herein as the "Term."

 

9.2              Termination For Cause By Either Party. In addition to the
rights of the Parties to terminate this Agreement as provided hereinabove,
either Party may terminate this Agreement for cause upon written notice to the
other Party in the event the other Party: (a) appoints a receiver, executes an
assignment for the benefit of creditors or files or otherwise becomes subject to
bankruptcy or insolvency proceedings; or (b) materially breaches this Agreement
and fails to cure such breach within thirty (30) days after receipt of written
notice of breach from the non-breaching Party, as such cure period may be
extended for such additional period as the non-breaching Party reasonably
determines that the breaching Party is diligently pursuing a cure of such
breach, such additional period not to exceed ninety (90) days, or (c) either
Party fails to comply with all applicable rules and regulations applicable to
the manufacture or sale of Products in the Territory in the Field.

 

9.3              By Heska. Heska may terminate this Agreement upon ten (10) days
written notice to Fuji in the event that (i) the Launch Date fails to occur on
or before January 1, 2008 due to Fuji's inability or unwillingness to supply the
Product, unless Heska and Fuji mutually agree in writing to delay the Launch
Date due to development delays or other reasons within thirty (30) days after
the Launch Date, or (ii) Fuji is unable to supply the Product to meet Heska's
requirements (including delivery date) in three (3) separate purchase orders
issued pursuant to Section 3.5 during any Calendar Year on or after the Launch
Date.

 

9.4              By Fuji. Fuji may terminate this Agreement upon ten (10) days
written notice to Heska in the event that the Launch Date fails to occur on or
before January 1, 2008 due to Heska's

 

 


12

 

failure to order Product made available by Fuji, unless Heska and Fuji mutually
agree in writing to delay the Launch Date due to development delays or other
reasons after thirty (30) days from the Launch Date.

 

9.5Effect of Expiration or Termination. Upon expiration or termination of this
Agreement:

 

(a)The Parties shall immediately cease the use of any Confidential Information
of the other Party, except as permitted in this Section 9.5.

 

(b)Unless this Agreement is terminated by Fuji for Heska's breach or bankruptcy,
(i) Fuji shall honor all purchase orders accepted prior to the date of
expiration or termination, and (ii) Heska may continue to purchase from Fuji and
Fuji will continue to manufacture and sell to Heska, at Heska's request, Heska's
requirements for consumable Products, spare parts and associated products
("Post-Termination Supply") on a nonexclusive basis but otherwise on the terms
set forth in this Agreement for a period of up to five (5) years following the
date of expiration or termination; provided, however, that if Fuji decides to
terminate manufacturing and supplying of devices capable of performing chemical
and electrolyte analyses of biological fluids for the use in the Territory at
any time during the five year period, Fuji may terminate the Post-Termination
Supply by notifying to Heska in writing twelve (12) months prior to a scheduled
date of termination and Fuji shall discuss in good faith with Heska to agree
upon the terms and conditions of Heska's last purchases (e.g. volume, delivery
schedule); and further provided that the corresponding purchase price for
Post-Termination Supply shall be reasonable, and if there is any other
distributor appointed in the Field and the Territory, the prices to Heska shall
not be higher than those charged to such distributor. Notwithstanding anything
in this Article 9 to the contrary, in the even that Fuji continues to
manufacture and supply devices capable of performing chemical and electrolyte
analyses of biological fluids in the Territory, whether inside or outside of the
Field, then Fuji may not elect to earlier terminate the manufacture of Products
pursuant to this Section 9.5(b). such consumable Products, spare parts and
associated products be no higher than Fuji charges any other customer in the
Field and the Territory.

 

(c)Heska shall return to Fuji all promotional and sales training materials
provided to Heska by Fuji under this Agreement except as required to perform the
activities set forth in Section 9.5(b).

 

(d)Each Party shall return the other Party's Confidential Information, except
(i) as may be required for each Party to exercise any post-termination rights
hereunder and (ii) for one (1) copy that may be retained in such Party's
confidential legal files.

 

9.6 Termination of Manufacturing. If Fuji decides to terminate manufacturing and
supplying of devices capable of performing chemical and electrolyte analyses of
biological fluids for the use in the Territory, Fuji may terminate this
Agreement by notifying to Heska in writing twelve (12) months prior to a
schedule date of termination; provided, however, Fuji shall not terminate
manufacturing of Products during the Initial Term provided in Section 9.1; and
further provided

 

13

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

that Fuji and Heska shall discuss in good faith to agree upon the terms and
conditions of Heska's last purchases (e.g. volume, delivery schedule) and
Post-Termination Supply. Notwithstanding anything in this Article 9 to the
contrary, in the event that Fuji continues to manufacture and supply devices
capable of performing chemical and electrolyte analyses of biological fluids for
the use in the Territory, whether inside or outside of the Field, the Fuji may
not elect to earlier terminate the manufacture of Products pursuant to this
Section 9.5((b).

 

9.7 Survival. The following Articles and Sections shall survive termination of
the Agreement: Articles 1, 5, 6, 7, 8, (except Section 8.3) 9 and 10. The
provision of Section 8.3 shall survive for three (3) years from the date of any
expiration or termination of this Agreement. In addition, all provisions that
must survive in order for each Party to exercise the rights granted pursuant to
Section 9.5(b) shall survive termination or expiration.

 

 

ARTICLE 10. MISCELLANEOUS

 

10.1          Notices. All written notices and other communications between the
Parties shall be in the English language and shall be deemed effective on the
date they are received by certified air mail or confirmed facsimile addressed to
the other Party at the address or facsimile number stated below.

 

If to Fuji:



FUJIFILM Corporation

Attn:General Manager of Life Science Products Div.

26-30, Nishiazabu 2-chome Minato-ku,

Tokyo 106-8620 Japan

Facsimile Number: [***]

 

With copy to:

FUJIFILM Corporation

Attn:General Manager of Legal Div.

26-30, Nishiazabu 2-chome Minato-ku,

Tokyo 106-8620 Japan

Facsimile Number: [***]

 

If to Heska:

Heska Corporation

 Attn: Chief Executive Officer

 3760 Rocky Mountain Avenue

 Loveland, CO 80538

 Facsimile Number: (970) 619-3003

 

With copy to:

 Heska Corporation

Attn: Executive Vice President, Intellectual Property and

 Business Development

 3760 Rocky Mountain Avenue

 

14

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

 

Loveland, CO 80538

Facsimile Number: [***]

 

 

With additional copy to:

Osborn Maledon, P.A.

Attn: Jonathan Ariano, Esq.

2929 North Central Ave.

Suite 2100

Phoenix, AZ 85012

Facsimile Number: [***]

 

10.2          Binding Effect/Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their successors and assigns.
Neither Party shall have the right to assign any of its rights or obligations
under this Agreement without the prior written consent of the other Party;
provided, however, that with a written notice to the other Party, either Party
may assign this Agreement to an Affiliate of such Party or to a
successor-in-interest in the event of a merger, acquisition or sale of
substantially all of the such party's assets or stock.

 

10.3          Waivers. Any waiver by either of the Parties hereto of any rights
arising from a breach of any covenants or conditions of this Agreement shall not
be construed as a continuing waiver of other breaches of the same nature or
other covenants or conditions of this Agreement. Any failure by one of the
Parties to assert its rights for or upon any breach of this Agreement shall not
be deemed to be a waiver of such rights, nor shall such waiver be implied from
the acceptance of any payment.

 

10.4          Relationship of the Parties. Nothing in this Agreement or any
other document or agreement between the Parties shall constitute or be deemed to
constitute a partnership or joint venture between the Parties. The relationship
between Heska and Fuji shall be that of buyer and seller. No officer, agent or
employee of one Party shall under any circumstances be considered the agent,
employee or representative of the other Party. Neither Party shall have the
right to enter into any contracts or binding commitments in the name of or on
behalf of the other Party in any respect whatsoever.

 

10.5          Force Majeure. Except for Heska's obligation to make timely
payment for the Products already shipped by Fuji, neither Party shall be liable
to the other Party or in default hereunder by reason of any delay or omission
caused by fire, flood, strike, lockout, civil or military authority,
insurrection, war, embargo, container or transportation shortage or delay of
suppliers due to such causes, and delivery dates shall be extended to the extent
of any delays resulting from the foregoing or similar causes. In the event of an
occurrence of an event of force majeure the Party affected thereby shall give
the other Party prompt notice of the existence thereof, the causes thereof and
an estimate of the reasonably anticipated delay or nonperformance under this
Agreement that may be caused thereby, and such Party shall use reasonable
commercial efforts and discuss in good faith with the other Party to mitigate
its effects. In spite of such efforts and discussions, if it is reasonably
judged that a Party is not or is not expected to be able to perform any material
obligation under this Agreement due to an event of force majeure for a period of

15

 

ninety (90) days or more, either Party shall have the right to terminate this
Agreement upon written notice to the other Party.

 

10.6          Governing Law. This Agreement shall in all respects be governed
by, and construed in accordance with, the internal laws (and not the laws of
conflicts) of the State of Colorado. The United Nations Convention on Contracts
for the International Sale of Goods (1980), as amended, is specifically excluded
from application to this Agreement.

 

10.7          Alternative Dispute Resolution. Any and all disputes,
controversies, or claims arising out of or relating to this Agreement, or the
breach, termination, or invalidity thereof, shall be finally settled pursuant to
the dispute resolution procedures set forth on Exhibit 10.7.

 

10.8          Entire Agreement. This Agreement, including the exhibits,
constitutes the entire understanding of the Parties with respect to the subject
matter hereof, and supersedes all prior or contemporaneous writings or
discussions, including but not limited to the Prior Agreement. Except as
otherwise expressly provided, no agreement varying or extending the terms of
this Agreement shall be binding on either Party unless in a writing signed by an
authorized representative of each Party.

 

10.9      Headings. The headings of the paragraphs and subparagraphs of this
Agreement have been added for the convenience of the parties and shall not be
deemed a part hereof.

 

10.10      Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single Agreement. In
proving this Agreement, it shall be necessary to produce or account for more
than one counterpart signed by the Party with respect to whom proof is sought.

 

(Remainder of Page intentionally left blank)

 

 

 

16

 

IN WITNESS WHEREOF, each Party has caused this Clinical Chemistry Analyzer
Agreement to be executed on its behalf by its duly authorized officer as of the
Effective Date.

 

 

FUJIFILM Corporation

 

  Heska Corporation

 

By:

 

/s/ Yuzo Toda

 

 

By:

 

/s/ Joseph H. Ritter

          Its: Director, Corporate Vice President, General Manager of Life
Science Products Div.   Its:

Executive Vice President,

Global Business Operations

          Date 1-30-2007   Date: 1/30/2007          

 

17

 

 

 

LIST OF EXHIBITS

 

Exhibit Number   Exhibit Name 1.13   Products and Purchase Prices 3.3  
Countries to which the right of first refusal under Section 3.3 will not apply
3.10   Bank Wire Transfer Information 4.3   Training 6.2   End User Warranties
9.7   Alternative Dispute Resolution

 

 

 

i

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Exhibit 1.13

PRODUCTS AND PURCHASE PRICES

 

 

Products:

 

Fuji's clinical chemistry analyzers (e.g., FDC4000i) ("Analyzers"), consumables
(e.g., general chemistry slides, enzyme slides, electrolyte slides, [***]
slides, calibrator and control solutions, heparin, other fluids, tips, cups,
tubes, other consumable products) for use with Analyzers ("Consumables"), and
any improvements to Analyzers or Consumables.

 

 

Analyzers:

 List Price:

[***] per Analyzer [***]. Such price includes any upgrades (software or
hardware) and retrofits.

 

 Discounts:

 

Development discount:      [***]

 

Introductory discount:       [***]

 

Loaner discounts:              [***]

 

Field unit discounts:          [***]

 

Consumables:

List Price:       See Exhibit 1.13(A)

 

Spare Parts:

To be agreed upon by September 30, 2007

 

ii

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Exhibit 1.13(A)

HESKA Product Name HESKA Abbreviated Product Name Quantity and
Package Fuji Abbreviated Product Name Fuji Product Name Price in
US$ Albumin ALB 24 Slides/box ALB-P FUJI DRI-CHEM SLIDE
ALB-P [***] Alkaline Phosphatase ALP 24 Slides/box ALP-P III FUJI DRI-CHEM SLIDE
ALP-P III [***] ALT (GPT) ALT 24 Slides/box GPT/ALT-P III FUJI DRI-CHEM SLIDE
GPT/ALT-P III [***] Amylase AMY 24 Slides/box AMYL-P FUJI DRI-CHEM SLIDE
 AMYL-P [***] AST (GOT) AST 24 Slides/box GOT/AST-P III FUJI DRI-CHEM SLIDE
 GOT/AST-P III [***] BUN BUN 24 Slides/box BUN-P III FUJI DRI-CHEM SLIDE
 BUN-P III [***] Calcium CA 24 Slides/box Ca-P III FUJI DRI-CHEM SLIDE
 Ca-P III [***] Total Cholesterol CHOL 24 Slides/box TCHO-P III FUJI DRI-CHEM
SLIDE
TCHO-P III [***] CK CK 24 Slides/box CPK-P IIII FUJI DRI-CHEM SLIDE
CPK-P IIII [***] Creatinine CREA 24 Slides/box CRE-P III FUJI DRI-CHEM SLIDE
CRE-P III [***] GGT GGT 24 Slides/box GGT-P III FUJI DRI-CHEM SLIDE
 GGT-P III [***] Glucose GLU 24 Slides/box GLU-P III FUJI DRI-CHEM SLIDE
GLU-P III [***] Magnesium MG 24 Slides/box Mg-P III FUJI DRI-CHEM SLIDE
Mg-P III [***] Phosphorous PHOS 24 Slides/box IP-P FUJI DRI-CHEM SLIDE
IP-P [***] Total Bilirubin TBILI 24 Slides/box TBIL-P II FUJI DRI-CHEM SLIDE
TBIL-P II [***] Total Protein TP 24 Slides/box TP-P III FUJI DRI-CHEM SLIDE
 TP-P III [***] Triglycerides TRIG 24 Slides/box TG-P III FUJI DRI-CHEM SLIDE
 TG-P III [***] Uric Acid UA 24 Slides/box UA-P III FUJI DRI-CHEM SLIDE
UA-P III [***] Electrolytes LYTES 24 Slides/box Na-K-Cl FUJI DRI-CHEM SLIDE
 Na-K-Cl [***] Pre-Surgical Panel (ALP, ALT, BUN, CREA, GLU, TP) Pre-Surgical
Panel 24 Slides/box
(4 Panels/box) TBA TBA [***] Kidney Panel (ALB, BUN, CA, CREA, PHOS, TP) Kidney
Panel 24 Slides/box
(4 Panels/box) TBA TBA [***] Liver Panel (ALB, ALP, ALT, GGT, GLU, T-Bili) Liver
Panel 24 Slides/box
(4 Panels/box) TBA TBA [***] General Health Panel - Pre Surgical Panel (ALP,
ALT, BUN, CREA, GLU, TP) plus T-BILI, ALB, PHOS, CA, AMY, CHOL General Health
Panel 24 Slides/box
(2 Panels/box) TBA TBA [***]             Electrolyte Control LyteControl 10
amplues/box (1ml/ampule) QE FUJI DRI-CHEM ELECTROLYTE CONTROL QE [***] Chemistry
Control ChemControl 2 bottles/box (3ml/bottle) QN FUJI DRI-CHEM
CONTROL QN [***] AutoTips AutoTips 480 pieces/box AUTO TIPS FUJI DRI-CHEM AUTO
TIPS [***] Mixing Cups Mixing Cups 100 pieces/box MIX CUPS S FUJI DRI-CHEM
MIXING CUPS S [***] Plain Tubes 0.5 ml Plain Tubes 0.5 ml 500 pieces/box PLAIN
TUBE 0.5 FUJI PLAIN TUBE 0.5 [***]

 

iii

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

 

Exhibit 4.10

BANK WIRE TRANSFER INFORMATION

 



 

Bank Name: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD Branch: HEAD OFFICE Bank
Address: 2-7-1, MARUNOUCHI, CHIYODA-KU, TOKYO JAPAN Swift Code: BOTKJPJT
Official Name on the account: FUJIFILM Corporation Account No. [***]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iv

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

 

Exhibit 3.3

 

Countries to which the right of first refusal under Section 3.3 will not apply

 

[***]

 

v

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

 

 

Exhibit 5.3

TRAINING

 

 

Fuji shall provide training at a time mutually agreed between Heska and Fuji,
but prior to the Launch Date, at Fuji's expenses of any costs associated with
Fuji's employees' airfare, hotel, and other per diem expenses and at Heska's
facilities. Such training shall include at least the following items:

 

[***]

 

 

Additionally, Fuji shall provide additional training (i) whenever there are
significant changes made to the Analyzer and (ii) at least once every 2 years at
Heska's facilities.

 

Should Heska request any training at Fuji's facility, Fuji shall provide such
training at Fuji's expense; provided however that Heska shall pay any costs
associated with Heska employees' airfare, hotel, and other per diem expenses.

vi

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

 

Exhibit 7.2

END USER WARRANTIES

 

 

Analyzers: [***], such warranty to begin thirty (30) days after receipt of
Analyzer by Heska, assuming Heska has accepted such Analyzer.

vii

 

 

Exhibit 10.7

Alternative Dispute Resolution

 

The parties recognize that from time to time a dispute may arise relating to
either Party's rights or obligations under this Agreement (a "Dispute"). The
Parties agree that any such dispute shall be resolved by the provisions set
forth in this Exhibit, the result of which shall be binding upon the parties.  

To begin the process, a Party first must send written notice to the other Party
in accordance with the terms of the Agreement describing the dispute and
requesting attempted resolution by good faith negotiations between their
respective president or principal executive officer (or their designees) of the
affected subsidiaries, divisions, or business units within twenty-eight (28)
days after such notice is received. If the matter has not been resolved within
twenty-eight (28) days of the notice of dispute, or if the parties fail to meet
within such twenty-eight (28) days, either Party may initiate an ADR proceeding
as provided herein. The parties shall have the right to be represented by
counsel in such a proceeding. 



Subject to the foregoing, a Party may seek arbitration of an unresolved Dispute
in Denver, Co, in accordance with the Rules of the American Arbitration
Association ("AAA") governing commercial transactions. The arbitration tribunal
shall consist of three (3) arbitrators. The Party initiating arbitration shall
nominate one arbitrator (who shall be knowledgeable in the industry but not be
affiliated with such Party) in the request for arbitration and the other Party
shall nominate a second arbitrator (who shall be knowledgeable in the industry
but not be affiliated with such Party) in the answer thereto. The two
arbitrators so named will then jointly appoint the third arbitrator (who shall
be knowledgeable in the industry but shall not be affiliated with either Party)
as chairman of the arbitration tribunal. If either Party fails to nominate its
arbitrator, or if the arbitrators named by the parties fail to agree on the
person to be named as chairman within sixty (60) days, the office of the AAA in
Denver, CO shall make the necessary appointments of an arbitrator or the
chairman of the arbitration tribunal. The award of the arbitration tribunal
shall be final and judgment upon such an award may be entered in any competent
court or application may be made to any competent court for judicial acceptance
of such an award and an order of enforcement.

 

Notwithstanding anything herein to the contrary, nothing in this Exhibit shall
preclude any Party from seeking interim or provisional relief, in the form of a
temporary restraining order, preliminary injunction or other interim equitable
relief concerning the Dispute, either prior to or during the Mediation if
necessary to protect the interests of such Party, or to obtain specific
performance of obligations under this Agreement. Further, this Section shall be
specifically enforceable. Bringing or defending an action for such relief shall
not constitute waiver of the right or avoid the obligation to mediate or
arbitrate contained in this Agreement.

 

viii

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 



FIRST AMENDMENT TO

CLINICAL CHEMISTRY ANALYZER AGREEMENT

 

This First Amendment to Clinical Chemistry Analyzer Agreement (the "Amendment"),
entered into as of April 1st, 2014 (the "Amendment Effective Date") modifies
that certain Clinical Chemistry Analyzer Agreement between FUJIFILM Corporation
and Heska Corporation, dated January 30, 2007 (''Original Agreement"). The
Original Agreement, as amended by this Amendment, shall hereinafter be referred
to as the "Agreement". Capitalized terms not otherwise defined have the meanings
ascribed to them in the Original Agreement. In the event of any conflict between
the terms and conditions of the Original Agreement and this Amendment, the terms
and conditions of this Amendment shall control. The headings in this Amendment
are included for purposes of convenience only and shall not affect the
construction or interpretation of its provisions.

 

W I T N E S S E T H:

 

WHEREAS, Fuji and Heska entered into the Original Agreement as of January 30,
2007 in which Heska was appointed an exclusive distributor of Products in the
Territory subject to the terms and conditions of the Original Agreement;

 

WHEREAS, Fuji and Heska desire to amend the terms and conditions of the Original
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and upon the terms and subject to the conditions set forth
below, Heska and Fuji hereby agree as follows:

 

A G R E E M E N T:

 

 

1.Development. Section 2.1 of the Original Agreement is hereby deleted in its
entirety.



 

2.Analyzer. Section 1.2 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

 

1.2"Analyzer" shall mean a non-handheld device manufactured by or for Fuji,
capable of performing chemical and electrolyte analyses of biological fluids,
including those listed in Exhibit 1.13.

 

3.Exclusive Appointment. A new Section 1.23 consisting of the following shall be
added to the Original Agreement:

 

1.23"Exclusive Appointment" shall mean Fuji's appointment of Heska and its
Affiliates as Fuji's exclusive distributor of Products in the Field in the
Territory, pursuant to which, (i) Fuji shall manufacture and sell to Heska, and
Heska shall purchase from Fuji, all of Heska's and its Affiliates' requirements
for marketing,

 

-1-

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

promoting, Selling and distribution Products in the Territory for use in the
Field, and (ii) Heska shall have the sole and exclusive right to market,
promote, Sell and distribute Products in the Territory for use in the Field, at
the prices in Exhibit 1.13, which right shall operate to exclude all others,
including Fuji, its Affiliates and all Third Parties.

 

4.Non-Exclusive Appointment. A new Section 1.24 consisting of the following
shall be added to the Original Agreement:

 

1.24"Non-Exclusive Appointment" shall mean Fuji's appointment of Heska and its
Affiliates as Fuji's non-exclusive distributor of Products in the Field in the
Territory, pursuant to which, (i) Fuji shall manufacture and sell to Heska, and
Heska may purchase from Fuji, Heska's and its Affiliates' requirements for
marketing, promoting, Selling and distributing Products in the Territory for use
in the Field, and (ii) Heska shall have the non-exclusive right to market,
promote, Sell and distribute Products in the Territory for use in the Field, at
the prices in Exhibit 1.13, which right shall not operate to exclude Fuji, its
Affiliates, Competing Products, and any Third Parties.

 

5.Fiscal Year. A new Section 1.25 consisting of the following shall be added to
the

Original Agreement:

 

1.25"Fiscal Year" shall mean the Fuji's fiscal year beginning on the April 1st
of each year and ending on the March 31st of the following year.

 

6.Minimum Commitment. A new Section 1.26 consisting of the following shall be
added to the Original Agreement:

 

1.26"Minimum Commitment" shall mean an annual minimum commitment by Heska to
purchase from Fuji the Analyzers in each Fiscal Year in order to maintain the
Exclusive Appointment in the following Calendar Year. The Minimum Commitment
shall be [***]

 

7.Exclusive Appointment: Requirements. Section 3.1 of the Original Agreement is
hereby deleted in its entirety and replaced with the following:

 

3.1Exclusive and Non-Exclusive Appointment. As of the Effective Date, and for so
long as Heska meets the Minimum Commitment under Section 1.26, Fuji hereby makes
the Exclusive Appointment and Heska accepts the Exclusive Appointment. Pursuant
to the Exclusive Appointment, Fuji agrees (i) to use its commercially reasonable
efforts to ensure that any Products Sold outside the Field are not directly Sold
by Fuji or indirectly Sold by Fuji's distributors or customers to End Users in
the Territory, to the extent permitted under applicable



-2-

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

competition laws, and (ii) to the extent permitted under applicable competition
laws, to not enter into discussions or agreement with End Users or Third
Parties, with respect to Products and the Field, without the advanced written
permission of Heska. Pursuant to the Exclusive Appointment, to the extent
permitted under applicable competition laws, Heska agrees not to market,
promote, Sell or distribute Competing Products in the Territory for use in the
Field. If Heska (a) fails to meet the Minimum Commitment under Section 1.26,
unless Heska 's failure to purchase such Analyzers is the result of Fuji's
failure to deliver Product by the delivery date set forth in the applicable
Purchase Order, or (b) sells Competing Products, the Exclusive Appointment shall
be terminated; provided, however, that immediately upon termination of the
Exclusive Appointment following occurrence of (a) or (b), Fuji shall make the
Non-Exclusive Appointment, and Heska shall accept the Non-Exclusive Appointment.
Upon the Non-Exclusive Appointment, this Agreement shall become non-exclusive
between Heska and Fuji, with regard to the Territory, the Field, the Products
and the Competing Products.

 

8.Orders and Forecasts. Sections 4.4 through 4.6 of the Original Agreement are
hereby

deleted in their entirety and replaced with the following:

 

4.4Product Orders. Heska shall order Products on purchase orders which shall
specify the quantities of each Product ordered, delivery dates, the identity of
Products ordered, Product price, and delivery and shipping instructions
including carrier selected. By [***] of each month, Heska shall issue to Fuji
the binding purchase orders for the Products for delivery in the second calendar
month therefrom. All orders will be governed by the terms of this Agreement. To
the extent that any purchase order, confirmation of acceptance or other document
contains terms in conflict with, or in addition to, the terms of this Agreement,
such conflicting or additional terms shall not be binding on the Parties unless
agreed upon in advance in writing by the Parties.

 

4.5Rolling Forecasts. Heska shall, at the time of issuance of the binding
purchase orders, issue to Fuji the non-binding rolling forecast of its
requirements of the Products for the following six (6) calendar months from the
calendar month for which the binding purchase order is issued.

 

4.6Acceptance of Purchase Orders. Purchase orders in compliance with the
requirements of this Agreement shall be deemed accepted upon receipt by Fuji and
shall be acknowledged as such by Fuji within five (5) business days of receipt.
If Heska's purchase order of a calendar month exceeds one-hundred and ten
percent (110%) of the forecasts provided by Heska to Fuji pursuant to Section
4.5, Fuji shall only make commercially reasonable efforts to accept and deliver
the exceeding portion of the purchase order, but having no obligations to do so.

 

-3-

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

 9.

Delivery of Products. Section 4.9 of the Original Agreement is hereby deleted in
its entirety and replaced with the following:

 

4.9Delivery of Product; Determination of Method of Transportation. Products
shall be delivered FCA (Incoterms 2010) Fuji's warehouse at Yokohama, Japan,
except for any Product made in China, which shall be DDP (Incoterms 2010)
Heska's USA warehouse specified on each Purchase Order. For Products delivered
FCA Fuji's warehouse at Yokohama, Japan, the method of transportation of the
Products, shipping destination and the carrier selected shall be as specified by
Heska in its purchase orders. Notwithstanding the foregoing, regarding the
consumable Products, Heska agrees and acknowledges that Fuji has an allowance of
+5% of the quantity of delivered Products than ordered quantity in the firm
purchase order. In addition to the requirements set forth in Section 4.1, all
consumable Products which has the term of validity (i.e., expiration date) shall
be delivered by Fuji within four (4) months from the date of manufacturing such
consumable Products.

 

10.Payments Due. Section 4.10 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

 

4.10Payments Due. All payments due and payable hereunder shall be made by check
or wire transfer within sixty (60) days from Heska's receipt of the Products.
The in voiced amount shall be paid by Heska to Fuji by: (a) wire transfer to the
bank listed on Exhibit 4.10 or otherwise specified by Fuji, or (b) certified
bankers check. If the aggregate of Heska's outstanding payments exceed three (3)
million U.S. dollars, Fuji shall have the right to require Heska to make
prepayment with regard to the exceeding balance by wire transfer provided here
above. The credit limit shall be reviewed annually based on the sales records
and payments but not less than [***]. For payments made by Heska to Fuji in
advance of when they are due, Heska shall be granted a one and one-half percent
(1.5%) discount for payments made within twenty (20) days from Heska's receipt
of the Products. Discount rate may change based on the credit limit and bank
interest, upon mutual written agreement of the Parties.

 

11.[***] A new Section 4.14 consisting of the following shall be added to the
Original Agreement:

 

4.14[***]

 

-4-

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

[***]



12.Reporting. A new Section 5.6 consisting of the following shall be added to
the Original Agreement:

 

5.6Reporting. Heska shall, no more than twice per year when it finds it
appropriate to do so, furnish Fuji, in discussion format, with the following
information, which shall be Heska's Confidential Information:

(i)information about [***]; and

(ii)information about [***].

 

13.Effective Date and Term. Section 9.1 of the Original Agreement is hereby
deleted in its entirety and replaced with the following:

 

9.1Effective Date and Term.

This Agreement shall commence as of the Effective Date and expire on December
31st of the Calendar Year in which the fifth (5th) annual anniversary of the
Launch Date occurs (the "Initial Term"), unless sooner terminated as expressly
provided by this Article 9. Following the Initial Term, this Agreement will
renew automatically for additional one (1) year terms (each, an "Extension
Term"), unless (i) either Party provides not less than ninety (90) days written
notice to the other Party prior to the commencement of any Extension Term, of
its intention not to renew; provided, however, if Heska maintains its Exclusive
Appointment at the deadline for said ninety (90) days written notice, then Fuji
shall not have the right to elect to not renew this Agreement for the following
Calendar Year or (ii) this Agreement is sooner terminated as expressly provided
in this Article 9, or (iii) Heska fails to meet the Minimum Commitment and Fuji
elects not to renew this Agreement pursuant to Section 9.1(i). The Initial Term
and all Extension Terms are referred to herein as the "Term."

 

14.Notices. Section 10.1 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

 

10.1All written notices and other communications between the Parties shall be in
the English language and shall be deemed effective on the date they are received
by certified air mail or confirmed facsimile addressed to the other Party at the
address or facsimile number stated below or at such other address or number as
the intended recipient previously shall have designated by a written notice.

 

-5-

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

If to Fuji:

 

FUJIFILM Corporation

Attn: [***]

[***]

Facsimile Number: [***]

 

With copy to:

 

FUJIFILM Corporation

Attn: General Manager of Legal Division

26-30, Nishiazabu 2-chome Minato-ku, Tokyo I06-8620 Japan

Facsimile Number: [***]

 

If to Heska:

 

Heska Corporation

Attn: Chief Executive Officer

3760 Rocky Mountain Avenue

Loveland, CO 80538 USA

Facsimile Number: +1-970-619-3003

 

 

With copy to:

 

Heska Corporation

Attn: Executive Vice President, Intellectual Property and Business Development

3760 Rocky Mountain Avenue

Loveland, CO 80538, USA

Facsimile Number: [***]

 

With additional copy to:

Osborn Maledon, P.A.

Attn: [***]

2929 North Central Ave. Suite 2100

Phoenix, AZ 85012, USA

Facsimile Number: [***]

 

-6-

 



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

15. Anti-corruption.

 

(a)Heska represents, warrants and covenants to Fuji that neither Heska nor any
of its officers, directors, employees, agents or other authorized
representatives (collectively "Representatives") has made or will make any
payment, offer or promise of payment, or authorization of payment of anything of
value, either directly or indirectly through a third party, to any public
official for the purpose of (i) influencing any act or decision of such person
in his or her official capacity with respect to obtaining or retaining any
business for Fuji or any of its employees; (ii) inducing such person to use his
or her influence with any governmental agency or instrumentality, political
party or public international organization to affect or influence any act or
decision of any such entity; or (iii) securing any improper advantage. For
purposes of this Article, "anything of value" shall be defined as cash or cash
equivalents such as gift cards and any benefits, including without limitation
payment of travel or lodging expenses, meals, entertainment, loans or donations
to charity that may influence a public official. Also for purposes of this
Article, "public official" shall mean any officer or employee of a government or
governmental department, agency or instrumentality or any person acting in an
official capacity on behalf of a governmental entity; any political party or
party official, or any candidate for political office; any official or employee
of any public international organization; any person acting on behalf of any
government-owned or government-controlled entity; or any spouse or immediate
family member of such individual.

 

(b)Heska represents that, except as disclosed to Fuji, Heska has no family or
business ties, employment relationship or any other form of affiliation with any
public official, which ties, relationship or affiliation may substantially
influence decision of any public officials.

 

(c)During the Term, Heska shall, [***].

 

(d)Heska shall immediately disclose to Fuji details of any corrupt or illegal
practice under the applicable laws relating to anti-corruption ("Relevant Laws")
in its performance of this Agreement or otherwise in connection with the
Agreement or the business resulting from this Agreement, of which it is or may
become aware.

 

(e)Fuji and/or its duly authorized third party shall have the right to conduct
an audit on Heska, no more than twice per Fiscal Year, at Fuji's sole expense,
to verify the Heska's compliance with the terms of this Article and Relevant
Laws subject to providing Heska with reasonable notice that an audit inspection
of Heska's performance is to be conducted. In such an audit inspection, Heska
shall provide records and accounts, redacted for End User location, name, and
contact information, (and Fuji and /or its duly authorized third party shall be
entitled to copies and extracts thereof) related to this Agreement to verify
Heska's

 

-7-

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

 compliance with the terms of this Article and Relevant Laws. Any records or
accounts shared with Fuji and/or its duly authorized third party under this
paragraph of this At1icle shall be treated as Confidential Information under the
Agreement.

 

(f)If upon completion of an audit, Fuji reasonably suspects, in good faith, that
Heska or its Representatives commit a breach of paragraph (a) of this Article or
Relevant Laws, Fuji may immediately suspend the operation of the Agreement for
ninety (90) days by giving written notice to Heska and may thereafter, upon
thirty (30) days advanced written notice, terminate the Agreement. Any
suspension may be extended by Fuji for successive period(s) as it decides, so
long as such decision to extend is based upon a reasonable, good faith
suspicion.

 

(g)In addition to any other indemnification obligations set forth in the
Agreement, Heska shall indemnify, defend and hold harmless Fuji, its
subsidiaries and affiliates and its and their respective directors, officers,
employees and agents from and against any loss, claim, fine, penalty, cost or
expense, including reasonable attorneys' fees, resulting from or in connection
with any breach by Heska or its Representatives of paragraph (a) of this Article
or Relevant Laws.

 

 

16.Exhibit 1.13. Exhibit 1.13 of the Original Agreement is hereby deleted in its
entirety and replaced with Exhibit 1.13 attached hereto.

 

17.No Other Changes. Except as expressly modified by this First Amendment, all
other provisions of the Original Agreement shall remain in full force and
effect, as amended hereby.

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives effective as of the last date on which this First
Amendment has been duly signed by both parties.

 

 

 

SIGNED:

 

Heska Corporation

 

  FUJIFILM Corporation

 

By:

 

/s/ Kevin Wilson

 

 

By:

 

[***]

          Name: Kevin Wilson   Name: [***]



 

Title:

 

CEO, Pres.

 

  

Title:

 

Executive Vice President

 

Date: April 8, 2014   Date: 04.04.2014



-8-

 



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Exhibit 1.13

PRODUCTS AND PURCHASE PRICES

 

Products:

 

Fuji's clinical chemistry analyzers ("Analyzers"), consumables (e.g., general
chemistry slides, enzyme slides, electrolyte slides, [***] slides, calibrator
and control solutions, heparin, other fluids, tips, cups, tubes, other
consumable products) for use with Analyzers ("Consumables"), and any
improvements to Analyzers or Consumables.

 

1.Analyzers:

a. List Price:

i. Dri-Chem NX 5500 (Element) Automated Clinical Chemistry Analyzer: [***]

ii. Dri-Chem DC 7000 Automated Clinical Chemistry Analyzer: [***]

2.Discounts:

a.Loaner discounts: [***]

3.Consumable tests, panels (slides):

a.[***]

b. [***]

i. [***]

ii. [***]

4.Fuji may request Heska to review and discuss the purchase prices and Minimum
Commitment to be applied after March 31, 2019. [***]

 

a.Notwithstanding anything to the contrary in this Agreement, no prices
adjustment during the Term, the Tail, the Exclusive Appointment, or the
Non-Exclusive Appointment shall be made if such adjustment negatively affects
Heska's costs in or ability to fulfill pre-existing agreements relating to the
Products that grant to customers of Heska any rights or options to exercise
rights to pricing or protection from pricing increases.

 

b.Neither Party is under obligation to agree to or to adjust purchase prices or
Minimum Commitment. During any discussion regarding prices or Minimum Commitment
adjustment, the prices and Minimum Commitment shall be unchanged. If after good
faith discussions the Parties do not agree to purchase prices or Minimum
Commitment adjustment, no adjustment shall be made.

 

 

 

i

